IN THE SUPREME COURT OF THE STATE OF NEVADA


                   JOSEPH R. CELLURA, AN                                  No. 84912
                   INDIVIDUAL; MICHAEL F. GHISELLI,
                   AN INDIVIDUAL; AND TARSIN
                   MOBILE INC.,
                                     Appellants,
                                                                           FILED
                                 vs.                                        OCT 2       2022
                   27 HEALTH HOLDINGS CORP., A
                                                                           ElIZAPAI 14 A. 1..C8N
                   NEVADA CORPORATION, F/K/A LORD
                   GLOBAL CORPORATION,                                                CLERK

                   SUCCESSOR TO BIG FOOT PROJECTS
                   INVESTMENT INC.,
                                     Respondent.

                              ORDER DISMISSING APPEAL AS ABANDONED

                              After the settlement judge reported that the parties had agreed
                   to a settlement, this court entered an order directing appellants to file a
                   stipulation or motion to dismiss this appeal or otherwise inform this court
                   of the status of this appeal within 30 days. To date, appellants have not
                   responded to our order or otherwise communicated with this court.
                   Accordingly, cause appearing, we dismiss this appeal as abandoned.
                               It is so ORDERED.


                                                             CLERK OF THE SUPREME COURT
                                                             ELIZABETH A. BROWN

                                                             BY:   -"')


                   cc:   Hon. Nancy L. Allf, District Judge
                         Jarnes A. Kohl, Settlement Judge
                         Brandon L. Phillips, Attorney At Law, PLLC
                         Hutchison & Steffen, LLC/Las Vegas
 SUPREME COURT           Eighth District Court Clerk
      OF
    NEVADA



CLERK'S ORDER

        •^4.114,